Case 16-32472-KRH       Doc 38      Filed 06/11/19 Entered 06/11/19 12:37:49           Desc Main
                                   Document     Page 1 of 20



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

   IN RE:                                       )
                                                )
   ROSINA DENISE COOK                           )       Case No. 16−32472−KRH
                                                )       Chapter 13
                          Debtor                )


                             AMENDED MOTION TO INCUR DEBT

            COMES NOW, the Debtor, by counsel, and as and for her Motion to Incur Debt, states as

   follows:

            1.     The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on May

   16, 2016.

            2.     The Debtor has applied for and George Mason Mortgage, LLC has pre-approved a

   fixed-rate FHA home mortgage to the Debtor in the amount of $368,207.00 plus interest

   estimated at 4.625% and APR estimated at 5.678% to be repaid with 360 equal monthly

   payments of around $2,494.00 for the principal, interest, taxes, and insurance.          The Loan

   Estimate is attached hereto as Exhibit A and is incorporated herein by this reference.

            3.     The Debtor has entered into a contract (“Contract”) (the Purchase Agreement is

   attached hereto as Exhibit B and is incorporated herein by this reference;) to purchase the

   property (“Property”) located at 8902 Mansfield Woods Drive, Henrico, Virginia 23231,

   (formerly known as 5149 Virgil Drive, Henrico, Virginia 23231, see Addendum to Purchase

   Agreement attached hereto as Exhibit C) which is also described as Lot 18, Section D in the

   Community of Mansfield Woods in the County of Henrico.
Case 16-32472-KRH       Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49              Desc Main
                                 Document     Page 2 of 20



          4.      On June 28, 2019, or as soon thereafter as may be practicable, the Debtor intends

   to close on the Property per the terms of the Contract. Said Contract is attached hereto as Exhibit

   C and is incorporated herein by this reference.

          5.      The Debtor needs to purchase the referenced property because she is the mother to

   four children, all whom live with her, and her family has outgrown their rental. The source of

   funds for the approximate $12,740.28 down payment will be from her increase in income due to

   two job promotions, child support, and tax refunds.

          6.      The purchase of the property is in the best interest of the Debtor and will facilitate

   her ability to perform under her Chapter 13 Plan filed herein.

          7.      The Debtor’s Chapter 13 Plan has been confirmed.

          WHEREFORE, the Debtor requests that the Court enter an Order approving the aforesaid

   loan on the terms stated herein and for such other relief as the Court may deem appropriate.



                                                         ROSINA DENISE COOK

                                                         By: /s/ James E. Kane
                                                                        Counsel

                                                         James E. Kane (VSB #30081)
                                                         KANE & PAPA, P.C.
                                                         1313 East Cary Street
                                                         Richmond, VA 23219
                                                         (804) 225-9500 (phone)
                                                         (804) 225-9598 (fax)
                                                         Counsel for Debtor
Case 16-32472-KRH        Doc 38     Filed 06/11/19 Entered 06/11/19 12:37:49         Desc Main
                                   Document     Page 3 of 20




                                     CERTIFICATE OF SERVICE

           I hereby certify that on June 11, 2019, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                                  James E. Kane
Case 16-32472-KRH        Doc 38     Filed 06/11/19 Entered 06/11/19 12:37:49            Desc Main
                                   Document     Page 4 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                        )
                                                 )
   ROSINA DENISE COOK                            )       Case No. 16−32472−KRH
                                                 )       Chapter 13
                          Debtor                 )


                                        NOTICE OF MOTION

            The above Debtor has filed an Amended Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

            •      File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          P.O. Box 508
                          Richmond, Virginia 23218-0508

            •      Attend a hearing to be scheduled at a later date. You will receive a separate notice
                   of hearing. If no timely response has been filed opposing the relief requested, the
                   court may grant the relief without holding a hearing.
Case 16-32472-KRH        Doc 38     Filed 06/11/19 Entered 06/11/19 12:37:49         Desc Main
                                   Document     Page 5 of 20



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: June 11, 2019                                 ROSINA DENISE COOK


                                                       By: /s/ James E. Kane
                                                                      Counsel


                                                       James E. Kane (VSB #30081)
                                                       KANE & PAPA, P.C.
                                                       1313 East Cary Street
                                                       Richmond, VA 23219
                                                       (804) 225-9500 (phone)
                                                       (804) 225-9598 (fax)
                                                       Counsel for Debtor



                                     CERTIFICATE OF SERVICE

           I hereby certify that on June 11, 2019, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                                  James E. Kane
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 6 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 7 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 8 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 9 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 10 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 11 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 12 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 13 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 14 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 15 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 16 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 17 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 18 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 19 of 20
Case 16-32472-KRH   Doc 38    Filed 06/11/19 Entered 06/11/19 12:37:49   Desc Main
                             Document     Page 20 of 20
